         Case 1:19-cr-10080-NMG Document 331 Filed 04/12/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )                No. 19-CR-10080
                                    )
ELIZABETH HENRIQUEZ and             )
MANUEL HENRIQUEZ                    )
                                    )
                  Defendants        )
____________________________________)

         DEFENDANTS ELIZABETH AND MANUEL HENRIQUEZ’S
         MOTION TO PERMIT TRANSFER OF PASSPORTS TO THE
PRETRIAL SERVICES OFFICE FOR THE NORTHERN DISTRICT OF CALIFORNIA

       Following Defendants Elizabeth and Manuel Henriquez’s initial appearance in the SDNY

on March 12, 2019, counsel for Defendants delivered Defendants’ passports to the Pretrial Services

Office for the District of Massachusetts. At their initial appearance before this Court on April 3,

2019, Defendants were informed that their passports would remain in the custody of the Pretrial

Services Office for the District of Massachusetts until disposition of the charges against them.

Defendants respectfully request that the Court permit their passports to be transferred to the

custody of the Pretrial Services Office for the Northern District of California, the district where

they currently reside and have been assigned a Pretrial Services officer.

       Defendants have no current intention to travel internationally for any reason until

resolution of this case. However, close family members are scheduled to travel internationally in

the coming months. Defendants request the transfer of their passports in the unlikely event that

there is an emergency relating to a family member abroad that would necessitate Defendants’

requesting permission to travel internationally. In the event Defendants’ Pretrial Services officer
         Case 1:19-cr-10080-NMG Document 331 Filed 04/12/19 Page 2 of 4



approves such a request, coordinating the transfer of Defendants’ passports across the country

would likely take several days, which would be problematic in an emergency scenario.

       WHEREFORE, Defendants respectfully request that the Court permit the transfer of

Defendants’ surrendered passports from the Pretrial Services Office for the District of

Massachusetts to the Pretrial Services Office for the Northern District of California. The Pretrial

Services Office for the for the Northern District of California supports this transfer of custody and

the Pretrial Services Office for the District of Massachusetts takes no position. Defendants have

conferred with the Government, and the Government takes no position on Defendants’ motion.

DATED: April 12, 2019                                         Respectfully submitted,

                                                              /s/ Aaron M. Katz
                                                              Aaron M. Katz (BBO #662457)
                                                              Ropes & Gray LLP
                                                              800 Boylston Street
                                                              Boston, MA 02199
                                                              (617) 951-7000
                                                              aaron.katz@ropesgray.com

                                                              Laura G. Hoey (pro hac vice)
                                                              Ropes & Gray LLP
                                                              191 North Wacker Drive, 32nd Floor
                                                              Chicago, IL 60606
                                                              (312) 845-1200
                                                              laura.hoey@ropesgray.com

                                                              Colleen A. Conry (pro hac vice)
                                                              Ropes & Gray LLP
                                                              2099 Pennsylvania Avenue, N.W.
                                                              Washington, DC 20006-6807
                                                              (202) 508-4600
                                                              colleen.conry@ropesgray.com

                                                              Counsel for Elizabeth Henriquez




                                                 2
Case 1:19-cr-10080-NMG Document 331 Filed 04/12/19 Page 3 of 4



                                       /s/ Melinda Haag
                                       Melinda Haag (pro hac vice)
                                       Walter Brown (pro hac vice)
                                       Orrick, Herrington & Sutcliffe LLP
                                       405 Howard Street
                                       San Francisco, CA 94105
                                       mhaag@orrick.com
                                       wbrown@orrick.com

                                       Counsel for Manuel Henriquez




                              3
        Case 1:19-cr-10080-NMG Document 331 Filed 04/12/19 Page 4 of 4



                              CERTIFICATE OF SERVICE

      I, Aaron M. Katz, hereby certify that the foregoing document was served through the
ECF system on all registered participants in this action on April 12, 2019.

                                                               /s/ Aaron M. Katz
                                                               Aaron M. Katz




                                              4
